 

Executive Retention Agreement

This Executive Retention Agreement (this "Agreement") is made as of the _____
day of ______, 20__ (the "Effective Date") by and between CyberSource
Corporation a Delaware corporation (the "Company"), and (the "Executive").

WHEREAS, the Company currently employs the Executive as its ;

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change of control of the Company exists and
that such possibility, and the uncertainty and questions that it may raise among
key personnel, may result in the departure or distraction of key personnel to
the detriment of the Company and its stockholders; and,

WHEREAS, the board of directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued employment and
dedication of the Executive without distraction from the possibility of a change
of control of the Company and related events and circumstances.

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

1. Definition of Terms. As used herein, the following terms shall have the
following respective meanings:

(a) "Cause" shall mean (a) the Executive's commission of acts or omissions
constituting a felony, fraud or theft of Company property; (b) the Executive's
commission of acts or omissions constituting a material breach of this
Agreement, any other agreement between the Executive and the Company or Company
policies and procedures; or (c) the Executive's willful refusal or failure to
perform the reasonable and customary duties assigned to him by the Company,
which, in the case of clauses (b) and (c) are not cured by the Executive within
10 days of receipt by the Executive of notice from the Company alleging the
existence of Cause.

(b) "Change of Control" shall mean the occurrence of any of the following
events:

(1) (A) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) fifty-percent
(50%) or more of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or (B) the stockholders of the Company approve either a plan
of liquidation or dissolution of the Company or an agreement for the sale,
lease, exchange or other transfer or disposition by the Company of fifty-percent
(50%) or more of the Company's assets; or

(2) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), is or becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company's
outstanding common stock.

(c) "Good Reason" shall mean (x) a significant reduction in the nature or scope
of the Executive's duties, responsibilities, authority and powers exercised by
the Executive immediately prior to the Change in Control ; (y) a reduction in
the Executive's annual base salary in effect on the date of the Change of
Control, except for across-the-board salary reductions similarly affecting all
management personnel of the Company (or its successor) and except as consented
to by Executive; or (z) the relocation of the primary office where the Executive
is to perform Executive's duties by more than 50 miles from its location prior
to the Change of Control; provided, however, that the Executive's duties,
responsibilities, authority and powers shall not be deemed to have been
significantly reduced solely because the Company (or its successor) is no longer
an independently operated public entity or because of a change in the
Executive's title.

(d) "Release" shall mean a release by the Executive in favor of the Company, in
the form attached hereto as Exhibit A.

(e) "Term" shall mean the period commencing as of the Effective Date and
continuing in effect through termination of the Executive's employment with the
Company.

2. Term. This Agreement, and all rights and obligations of the parties
hereunder, shall take effect upon the Effective Date and shall expire upon (a)
the expiration of the Term if a Change in Control has not occurred during the
Term or (b) the fulfillment by the Company of all of its obligations hereunder
if a Change in Control has occurred during the Term. It is understood that the
Executive is not being promised employment for a definite period of time and
that either the Executive or the Company may terminate the Executive's
employment at any time and for any reason.

3. Termination Following Change of Control.

(a) Subject to 3 (c) below, in the event that, within one (1) year following a
Change of Control, either (i) the Company (or its successor) terminates the
Executive's employment without Cause or (ii) the Executive terminates
Executive's employment for Good Reason, then (A) any unvested Company stock
options then held by the Executive shall immediately vest in full and shall
remain exercisable for 90 days following the effective date of such termination,
(B) subject to the Executive's execution of the Release and to the provisions of
Section 3(c) below, the Company shall pay the Executive in one lump sum payment
an amount equal to twenty-four months of the Executive's then current Annual
Base Salary.

(b) Additionally, should the Executive or any of Executive's family members
elect COBRA continuation coverage during the twenty-four month period
immediately following the Executive's termination pursuant to Section 3(a)
hereof, the Company shall be responsible for paying the difference between the
cost of COBRA continuation coverage and the premium contribution amount
applicable to the Executive as of the effective date of such termination of
employment, subject to any applicable carrier and Company rate adjustments.
After such twenty-four month period ends, if Executive or any of Executive's
family members elect to continue COBRA coverage, Executive will be responsible
for all of the premium payments. Information about Executive's rights under
COBRA and forms for electing continuation coverage will be provided to Executive
by a separate letter on or about the effective date of termination of
employment.

(c) In the event the Executive is party to a written executive employment
agreement ("EEA") with the Company and the Executive's employment with the
Company is terminated pursuant to 3(a) above, then the Executive, at the
Executive's option, shall be entitled to receive the benefits set forth in the
EEA, IN LIEU OF the severance benefits set forth in 3(a) and 3(b) above. For the
avoidance of doubt, in the event the Executive opts to receive the severance
benefits set forth under an EEA, such benefits shall be in LIEU OF AND NOT
ADDITIONAL TO severance benefits set forth in Sections 3(a) and 3(b) of this
Agreement.

4. Tax Considerations.

(a) Internal Revenue Code Section 280G. Notwithstanding anything herein to the
contrary, (i) in the event that the compensation payable to the Executive
hereunder would constitute an excess parachute payment as defined in Section
280G of the Internal Revenue Code, the Executive shall have the right to reduce
such compensation to an amount that would avoid the application of said Section
280G.



(b) Internal Revenue Code Section 409A. Notwithstanding anything to the contrary
in this Agreement, to the extent required by Code Section 409A, payment to the
Executive if Executive is a "specified employee" (as defined in Treasury
Regulation Section 1.409A-1(i)), shall not be made before the date which is six
(6) months and one (1) day after the date of the Executive's separation from
service (within the meaning of Code Section 409A(a)(2)(B)(i)) or, if earlier,
the date of death of the Executive, except to the extent the payments are (i)
made by reason of involuntary termination of employment by the Company without
Cause or a termination of the Executive's employment with the Company for Good
Reason and (ii) do not exceed the Basic Severance Limitation.



For purposes of this paragraph the "Basic Severance Limitation" means two (2)
times the lesser of (i) the sum of the Executive's annualized compensation based
on the annual rate of pay for services provided to the Company for the taxable
year of the Executive preceding the taxable year in which the Executive's
employment terminated (adjusted for any increase during that taxable year that
was expected to continue indefinitely if the Executive had not incurred a
termination of employment) or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
of the Executive's termination of employment.

If this Paragraph 3(b) applies, then (i) any lump sum payment otherwise required
(a "Required Lump Sum") shall first be made when due up to the Basic Severance
Limitation; (ii) any Required Lump Sum that exceeds the Basic Severance
Limitation shall be paid in a single lump sum on the date that is six (6) months
and one (1) day after the Date of Termination; (iii) any installment payments
otherwise required ("Required Installments") shall be paid in equal monthly
installments during the six (6) month period up to an aggregate amount that
(together with any Required Lump Sum paid during the six (6) month period) is
not in excess of the Basic Severance Limitation, and (iv) the remaining amount
of any Required Installments that would have been paid during the six (6) month
period but for the application of the Basic Severance Limitation shall be paid
(without interest) in a lump sum on the date that is six (6) months and one (1)
day after the Date of Termination, and the remaining Required Installments shall
be paid over the remainder of the applicable installment period.

(c) All payments to the Executive shall be made after deduction of any taxes
which are required to be withheld with respect thereto under applicable federal
and state laws.

5. Other Agreements. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof. Nothing in this Agreement
shall supersede or modify the Executive's obligations under any employee
confidentiality and non-competition agreement that the Executive has previously
entered into with the Company.

6. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand or sent by registered or certified mail, postage
prepaid, to the parties at their respective addresses listed below:

(a) if to the Executive:











(b) if to the Company:

CyberSource Corporation

1295 Charleston Road

Mountain View, CA 94043

Attn: General Counsel

Any party may change such party's address by such notice to the other party.

7. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to its principles of conflicts of laws.

8. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns,

9. Miscellaneous. Any dispute or controversy between the Executive and the
Company arising out of or relating to this Agreement shall be settled by
arbitration in Mountain View, CA administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Commercial Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. In particular,
nothing in this provision is intended to or shall abrogate the right of the
Company to enforce its rights under any employee confidentiality agreement.
Notwithstanding any choice of law provision included in this Agreement, the
United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision. The Executive is not required to seek
other employment or to attempt in any way to reduce the compensation payable to
the Executive by the Company pursuant to Section 3. The amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer or by
retirement benefits, but the Company shall not be obligated to provide any
benefit that Executive is entitled to receive from another employer.

10. Waivers and Amendments.

(a) This Agreement may be amended, modified or supplemented, and any obligation
hereunder may be waived, only by a written instrument executed by the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as a waiver of any subsequent breach.

(b) No failure on the part of any party to exercise, and no delay in exercising,
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy. All rights and remedies hereunder are cumulative and are in addition to
all other rights and remedies provided by law, agreement or otherwise.

 



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.



Executive

: CyberSource Corporation



Signature: Signature:

Name: Name:

Date: Date:

 

Exhibit A

RELEASE



In return for the consideration from CyberSource Corporation ("CyberSource")
described in Section 3 of the Executive Retention Agreement between you and
CyberSource dated ___________ (the "Retention Agreement"), the sufficiency of
which is hereby acknowledged, You and your representatives completely release
the Company, its affiliated, related, parent or subsidiary corporations, and its
present and former directors, officers, and employees (the "Released Parties")
from all claims of any kind, known and unknown, which You may now have or have
ever had against any of them, or arising out of your relationship with any of
them, including all claims for compensation and bonuses, and all claims arising
from your employment with the Company or the termination of your employment,
whether based on contract, tort, statute, local ordinance, regulation or any
comparable law in any jurisdiction ("Released Claims"). By way of example and
not in limitation, the Released Claims shall include any claims arising under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, and the California Fair Employment and
Housing Act, as well as any claims asserting wrongful termination, breach of
contract, breach of the covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, and defamation and any claims for attorneys' fees.

You acknowledge that the release of claims under the Age Discrimination in
Employment Act ("ADEA") is subject to special waiver protection. Therefore, in
accordance with that section, You specifically agree that You knowingly and
voluntarily release and waive any rights or claims of discrimination under the
ADEA. In particular, You represent and acknowledge that You understand the
following: (a) You are not waiving rights or claims for age discrimination under
the ADEA that may arise after the date You sign this Release; (b) You are
waiving rights or claims for age discrimination under the ADEA in exchange for
the payments described herein; (c) You have been given an opportunity to
consider fully the terms of this Release for forty-five (45) days, although You
are not required to wait forty-five (45) days before signing this Release; (d)
You have been advised to consult with an attorney of Your choosing before
signing this Release; (e) You understand You have seven (7) days after You sign
this Release in which to revoke this Release, which can be done by sending a
certified letter to that effect to General Counsel, CyberSource Corporation,
1295 Charleston Rd., Mountain View, CA 94043, and the portion of the Release
that pertains to the release of claims under the ADEA shall not become effective
or enforceable until the 7-day revocation period has expired ("Effective Date"),
but that all other provisions of this Release will become effective upon Your
execution of this Release.

You further agree that because this release specifically covers known and
unknown claims, You waive your rights under Section 1542 of the California Civil
Code, which states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement to the debtor.

You also agree not to initiate or cause to be initiated against any of the
Released Parties any lawsuit, compliance review, administrative claim,
investigation or proceedings of any kind which pertain in any manner to the
Released Claims.

You agree not to disclose, use or otherwise misappropriate any trade secrets or
other confidential and proprietary information belonging to the Company or
acquired by You during your employment with the Company. You also acknowledge
that the non-disclosure provisions of the Company's Agreement Regarding
Confidentiality and Inventions which You signed as a condition of your
employment shall remain in effect after your employment with the Company ends.

You further agree to maintain this Release and its contents in the strictest
confidence and agree that You will not disclose the terms of this Release to any
third party without the prior written consent of the Company, unless otherwise
required by law. Notwithstanding the foregoing, You may disclose the terms of
this Release to your spouse, and for legitimate business reasons, to legal,
financial, and tax advisors.

Any dispute or controversy between You and the Company arising out of or
relating to this Release shall be settled by arbitration in Mountain View, CA
administered by the American Arbitration Association, with any such dispute or
controversy arising under this Agreement being so administered in accordance
with its Commercial Rules then in effect, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. In particular, nothing in this provision is intended to or
shall abrogate the right of the Company to enforce its rights under any employee
confidentiality agreement. Notwithstanding any choice of law provision included
in this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

You and the Company also agree that this letter contains all of our agreements
and understandings with respect to the subject matter of this Release and may
not be contradicted by evidence of any prior or contemporaneous agreement,
except to the extent that the provisions of any such agreement have been
expressly referred to in this Release as having continued effect. It is agreed
that this Release shall be governed by the laws of the State of California. If
any provision of this Release or the application thereof to any person, place,
or circumstance shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Release and such
provision as applied to other person, places, and circumstances shall remain in
full force and effect.

Finally, by your signature below, You acknowledge each of the following: (a)
that You received this Release on _______________; (b) that You have read this
Release or have been afforded every opportunity to do so; (c) that You are fully
aware of the Release's contents and legal effect; and, (d) that You have chosen
to enter into this Release freely, without coercion and based upon your own
judgment and not in reliance upon any promises made by Company other than those
contained in this letter.

If You wish to accept the terms of this Release, please initial each page, sign
where indicated below and return this Release no later than ________________, to
the attention of General Counsel, CyberSource Corporation, 1295 Charleston Rd.,
Mountain View, California 94043.

I have read and understand the Release above and agree to be bound by its terms
and conditions.

YOU

: CyberSource Corporation



Signature: Signature:

Name: Name:

Date: Date:

 

 